Citation Nr: 0530218	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-19 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970, with prior and subsequent service in the 
United States Army Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  A hearing before a hearing officer at the RO 
was conducted in December 2003.  The veteran's 
representative, in written argument dated in January 2005, 
stated that the veteran is entitled to service connection for 
a low back disability as secondary to his service-connected 
bilateral knee disabilities.  As the issue has not yet been 
addressed, it is referred to the RO to take the necessary 
steps to fully develop and adjudicate this issue.  

The Board remanded the claim in February 2005 to provide the 
veteran a hearing before a Veterans Law Judge (VLJ) of the 
Board.  The veteran testified at a videoconference hearing 
chaired by the undersigned Acting Veterans Law Judge in May 
2005.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  There is no competent medical evidence of record that 
causally or etiologically links the veteran's current low 
back disability, first diagnosed many years after service, to 
his military service.




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This  "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished as the RO sent the veteran s VCAA 
notice in May 2001, which, again, was before the initial 
denial in February 2002.  

The VCAA letter explained the type of evidence that needed to 
be submitted for him to prevail on this claim, what evidence 
he should submit, and what evidence the RO would obtain for 
him.  He was also, in essence, told to submit all pertinent 
evidence he had in his possession.  As well, the RO cited 
the regulations pertaining to the VCAA in the June 2003 
statement of the case (SOC).  Consequently, he already has 
received the requisite VCAA notice, so any defect with 
respect to the notice was nonprejudicial and therefore, 
merely harmless error.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  

Additionally, VA has satisfied its duty to assist the 
veteran.  There are no outstanding records to obtain.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained, or the appellant submitted, these pertinent 
VA, private, and work related records.  

Among other things, the VCAA requires that VA will provide a 
medical examination when the record of the claim does not 
contain sufficient medical evidence for VA to adjudicate the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  The VCAA duty to assist regarding the 
necessity of a medical examination did not attach where a 
veteran simply relates disorders to military service and 
there is no medical opinion relating them to service or other 
competent evidence he suffered an event or injury that may be 
associated with symptoms he reported.  Duenas v. Principi, 18 
Vet. App. 512, 518 (2004).  In this case, however, there is 
no reasonable possibility that an examination would aid in 
substantiating the veteran's claim for service connection for 
a low back disability.  There are no indications in the 
veteran's service medical records of the disability for which 
he seeks service connection, there is no indication of 
symptoms in service or for many years thereafter, or a 
medical opinion relating his current disability to service.  
As such, the record is sufficient for a decision.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.



II.  Factual Background

The veteran is in receipt of service connection for varicose 
veins of the legs, effective October 1972, a right knee 
disability, effective November 1974, a left wrist disability, 
effective July 1978, a left knee disability, effective July 
1981, and tinnitus, effective October 2000.  

The veteran's service medical records are negative for any 
findings, complaints or treatment of a low back disability.  
The veteran's left wrist was injured in July 1978 when he 
jumped from a moving target cart during active duty for 
training.  Subsequent medical records note treatment, 
primarily orthopedic treatment, for the left wrist injury; 
however, there was no mention of a low back injury.  Reports 
of colleagues who witnessed the injury commented on the 
veteran's left wrist injury but made no statement pertaining 
to a low back injury.  On a statement of injury dated in 
April 1976 it was reported that the veteran stated "I think 
my wrist is sprained" after the accident.  In June 1979, the 
veteran submitted a two-page typewritten statement describing 
his inservice left wrist injury.  He did not note any low 
back injury.  A June 1979 Statement of Medical Examination 
and Duty Status indicates that the veteran sprained his left 
wrist in an accident in July 1978.  There is no reference to 
the veteran's low back.

In an application for retirement from the federal civil 
service, the veteran requested disability retirement due to a 
left wrist injury.  A VA examination was conducted in 
September 1979.  The veteran related left wrist and right 
knee injuries.  He made no complaint regarding his low back 
during the musculoskeletal portion of the examination.

A private treatment note dated in September 1998 is of 
record.  The veteran complained of low back pain, and the 
examiner noted "no trauma."  Low back strain was diagnosed.  

In April 1999, the veteran requested service connection for a 
bilateral shoulder disability.  He believed that the 
disability occurred during the same inservice accident in 
July 1978 in which his left wrist was injured.  He stated 
that at the time of the accident, he was generally injured 
throughout his upper body but he toughed it out until the 
bilateral shoulder pain became unbearable in May 1998.  

In a statement dated in January 2002, a fellow serviceman, 
G.P.G., stated that the veteran sustained a severe injury to 
his back after an inservice accident in 1978, and that the 
condition has severely bothered him from that time to the 
present.  In February 2002, another fellow serviceman, 
R.L.R., stated that the veteran suffered from back, knee and 
shoulder problems after an inservice accident in 1978.  He 
also noted that these injuries have bothered him from that 
time to the present.  

In March 2001, the veteran requested service connection for 
low back disability.  He essentially stated that he injured 
his back in July 1978 when he jumped from a moving target 
cart during active duty for training.  

A private lumbar magnetic resonance imaging (MRI) was 
performed in June 2001.  The diagnosis was changes of 
degenerative disc and facet disease with some central canal 
stenosis and right-sided neuro foraminal stenosis at the L3-4 
level.  A VA neurological examination was conducted in 
February 2002.  The veteran complained of a left wrist 
fracture and bilateral shoulder problems resulting from an 
injury in service in July 1978.  No complaints or diagnosis 
of a low back condition was rendered.  A VA joints 
examination was conducted in December 2004.  The examiner 
stated that the veteran's back problems have resulted in 
herniated nucleus pulposus foot drop on the left.  VA 
treatment records note complaints and treatment of a low back 
disability from 2002 to the present.  

In statements and testimony, the veteran contends that he 
suffers from severe low back problems caused when, in July 
1978, he jumped from a moving target cart during active duty 
for training.  

III.  Governing Laws, Regulations and Legal Analysis

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
this disability was incurred in active service or, if pre-
existing active service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. § §  1110; 38 C.F.R. § 
3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38  
U.S.C.A. §§ 101 (24), 106, 1110, 1131 (West 1991 & Supp. 
1995).

The evidence of record shows that the veteran developed a 
back disability several years following active duty training.  
The medical evidence of record fails to establish that the 
veteran's low back disability was incurred during or as a 
result of his active military service.  There is no competent 
evidence of record which would satisfy two prongs of the 
Hickson test, i.e., there is no diagnosis of an inservice low 
back disability and no expert medical opinion linking his 
current back disability to service, including any period of 
active duty for training or inactive duty training.  

Lay people are not qualified to render a medical diagnosis 
or, more importantly in this particular instance, a medical 
opinion concerning the cause of the condition at issue.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  They are 
competent to state what the veteran's symptoms were.  Id.  
However, the Board may decide the credibility of these 
statements.  The Board notes the allegations of the veteran 
and fellow servicemen who made statements in 2002 that the 
veteran has had a low back disability since an inservice 
accident in July 1978, but the Board does not find these 
statements to be credible.  The allegations of sustaining a 
low back injury in service in July 1978 were only made after 
he had filed a claim for service connection for the low back 
disability in 2001.  Medical records from the late 1970's 
note orthopedic treatment for a left wrist injury.  The first 
complaint of a low back disability, low back pain, was 
reported to medical personnel was in September 1998, and the 
examiner noted "no trauma."  Statements of the veteran and 
fellow servicemen, as well as actual examination and 
treatment medical records, prepared prior to 2001, do not 
note any complaint of a low back injury in 1978.

In addition, the Board observes that the first post-service 
diagnosis of a low back disability was in 1998, almost 20 
years after the veteran's inservice accident during active 
duty training in 1978, without evidence of continuity of 
symptomatology during the interim years.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).

Accordingly, in light of the absence of any such evidence 
suggesting a link between the currently diagnosed low back 
disability and service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
- meaning there is no 


reasonable doubt to resolve in his favor concerning this 
claim.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Entitlement to service connection for a low back disability 
is denied.  



	                        
____________________________________________
	K. OSBORNE 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


